 

 

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

PENNY CHRISTINE HITCHCOCK,
Plaintiff,
Vv. Case No: 6:18-cv-1986-Orl-28TBS

USAA CASUALTY INSURANCE
COMPANY,

Defendant.

 

ORDER

In a prior order, this Court denied Plaintiff Penny Christine Hitchcock’s motion to
remand and granted Defendant Fisher Rushmer, P.A.’s partial motion to dismiss,
resulting in the termination of Fisher Rushmer as a defendant. (See Doc. 21 at 6-7).
Hitchcock appealed that order. (See Doc. 27). The Eleventh Circuit dismissed the
appeal, stating that this Court’s order on the motion to remand was “not an appealable
final order that [it] ha[d] jurisdiction to review,” (Doc. 36 at 3), and that it lacked jurisdiction
to review the order on the motion to dismiss because Hitchcock’s “claims against
[Defendant] USAA [Casualty Insurance Company] are still pending, and the district court
has not otherwise certified the dismissal of the claim against [Defendant] Fisher Rushmer
as final pursuant to Federal Rule of Civil Procedure 54(b),” (id.). Hitchcock now requests
that this Court enter a final judgment on her claim against Fisher Rushmer, which would
allow her to seek an immediate appeal of that decision. Fisher Rushmer does not
oppose the motion, (see Doc. 37 at 8), but USAA has filed a memorandum in opposition,

(see Doc. 41). As set forth below, Hitchcock’s motion is denied.

 
 

 

“Ordinarily . . . an order adjudicating fewer than all the claims in a suit, or
adjudicating the rights and liabilities of fewer than all the parties, is not a final judgment

from which an appeal may be taken.” Lloyd Noland Found., Inc. v. Tenet Health Care

 

Corp., 483 F.3d 773, 777 (11th Cir. 2007). However, “appellate jurisdiction lies when the
district court properly certifies as ‘final,’ under Rule 54(b), a judgment on fewer than all
claims or parties.” Id. But Rule 54(b) certifications “must be reserved for the unusual
case in which the costs and risks of multiplying the number of proceedings and of
overcrowding the appellate docket are outbalanced by pressing needs of the litigants for
an early and separate judgment as to some claims or parties.” Ebrahimi v. City of
Huntsville Bd. of Educ., 114 F.3d 162, 166 (11th Cir. 1997) (quoting Morrison—Knudsen
Co. v. Archer, 655 F.2d 962, 965 (9th Cir. 1981)). The Eleventh Circuit has observed that
“such circumstances will be encountered only rarely,” and they have thus “counseled
district courts to exercise the limited discretion afforded by Rule 54(b) conservatively.” Id.
Determining whether a partial final judgment should be properly certified under
Rule 54(b) requires district courts to undertake a two-step analysis. See Lloyd Noland

Found., 483 F.3d at 777. “First, the court must determine that its final judgment is, in

fact, both ‘final’ and a ‘judgment.” Id. (quoting Curtiss-Wright Corp. v. Gen. Elec. Co.,

 

446 U.S. 1, 7 (1980)). “That is, the court's decision must be final in the sense that it is an
ultimate disposition of an individual claim entered in the course of a multiple claims
action, and a judgment in the sense that it is a decision upon a cognizable claim for
relief.” Id. (internal quotation marks omitted). Here, both parties acknowledge that the

Court’s order dismissing Hitchcock’s sole claim against Fisher Rushmer was a final

 
 

 

judgment for purposes of Rule 54(b). (See Doc. 37 at 5; Doc. 41 at 5). The Court
agrees.

Having determined that the order on Fisher Rushmer’s motion to dismiss
constituted a final judgment, the Court may certify the appeal only if it determines that
“there is no ‘just reason for delay’ in certifying [the order] as final and immediately
appealable.” Lloyd Noland Found., 483 F.3d at 777 (quoting Curtiss-Wright, 446 U.S. at
8). In making this determination, the Court must bear in mind that “not all final judgments
on individual claims should be immediately appealable.” Id. at 777-78 (quoting Curtiss—
Wright, 446 U.S. at 8). Accordingly, the Court should “exercise its discretion in certifying
partial judgments in consideration of ‘judicial administrative interests’'—including ‘the
historic federal policy against piecemeal appeals’... . and ‘the equities involved.” ld. at
778 (quoting Curtiss-Wright, 446 U.S. at 8).

Upon review of the record, the Court does not find that there is “no just reason for
delay.” Hitchcock asserts that certification is proper because the claim against Fisher
Rushmer is separable, (see Doc. 37 at 5), and that a decision from the Eleventh Circuit
reversing this Court's order would allow Hitchcock to litigate all of her claims in a single
action and prevent her from having to file a new action against Fisher Rushmer. (See id.
at 6-7). However, Hitchcock admits that the claims against USAA and Fisher Rushmer
arise out of the same occurrence. See Ebrahimi, 114 F.3d at 167 (“In instances such as
this, when the factual underpinnings of the adjudicated and unadjudicated claims are
intertwined, courts should be hesitant to employ Rule 54(b).”). And though Hitchcock
may wish to avoid having to have another trial if she does not prevail against USAA and

the Eleventh Circuit reverses the order dismissing her claim against Fisher Rushmer, that

 
 

 

 

not a sufficient justification for certification. See id. at 168 (“The district court may have
reasoned that early review by the appellate court would eliminate the necessity for a
second trial in the event we reversed its rulings on the dismissed claims. Absent special
circumstances, however, the district court's preference for pretrial appellate review of its
dismissal decisions constitutes an improper basis for issuance of a partial final
judgment.”). Hitchcock fails to identify any special circumstances that warrant
certification.

Accordingly, Hitchcock's Motion for Partial Final Judgment Pursuant to Rule 54(b)

(Doc. 37) is DENIED.
~ DONE and ORDERED in Orlando, OT] July 7, yy)

ho “JOHN ANTOON II
Jonited States District Judge

Copies furnished to:
Counsel of Record
Unrepresented Parties

 
